DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Barbot et al (US Pub 2013/0083980) in view of Sra et al (US Pub 2013/0243153 -cited by applicant).
Re claims 1, 9, 10: Barbot discloses a method for generating and displaying a 3D visualization of a cardiac-ablation balloon in a region of a living heart within a predefined 3D space, the method comprising:
placing, inflating and positioning the balloon into the region [0035; wherein the balloon is in use inside the heart 130, wherein it is implied that it is placed, inflated in the heart, and positioned];

based on the determined location and orientation, inserting a 3D balloon model into the predefined space to generate the 3D visualization [0040; see the model-fitting to give a final estimation]; and
displaying the 3D visualization on a display device, whereby a user can visualize where cardiac ablation was applied within the region after the balloon has been moved from where the ablation occurred [0033, 0040, Figure 6; see the 3D reconstruction and the image that is generated for presentation on display 605].
Barbot discloses all features including 3D reconstruction, but does not specifically disclose generating a 3D image of the region using a 3D medical imaging system. However, Sra teaches of automatically determining device location and orientation used fluoroscopy wherein a 3D image of the region is generated using a 3D medical imaging system [0026, 0106; see the deriving of 3D spatial coordinates using a 3D imaging system]. It would have been obvious to the skilled artisan to modify Barbot, to use the 3D imaging system as taught by Sra, in order to provide for enhanced images for performing the ablation procedure.
Re claim 5: Barbot discloses the balloon is a cryoballoon using freezing to ablate cardiac tissue [0005, 0033; see the cryo balloon for ablation].
Re claim 6: Barbot discloses all features except for the displaying step includes displaying a projected image of the 3D visualization onto a 2D fluoroscopic image of the region. However, Sra teaches of displaying a projected image of the 3D visualization 
Re claim 8: Barbot (and Sra which discloses the generating a 3D image with a 3D imaging system step) discloses all steps take place during ablation except for the placing, inflating, and positioning step (see Abstract and title, wherein it is implied that there is no ablation occurring prior to the device being inserted into the heart).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Barbot et al (US Pub 2013/0083980) in view of Sra et al (US Pub 2013/0243153 -cited by applicant) and Afonso et al (US 9,186,081 -cited by applicant).
Re claims 2-4: Barbot/Sra disclose all features except that the ablation balloon uses light energy, RF energy, or ultrasonic energy to ablate cardiac tissue. However, Afonso teaches of a method for ablation wherein light energy, RF energy, or ultrasonic energy are discussed as types of ablation that can be used in the heart (col 1, lines 48-50; see the RF, laser, and HIFU ablation). It would have been obvious to the skilled artisan to modify Barbot/Sra, to use the alternative ablation types as taught by Afonso, as such are well-known alternatives that could be used via simple substitution to perform ablation.

7 is rejected under 35 U.S.C. 103 as being unpatentable over Barbot et al (US Pub 2013/0083980) in view of Sra et al (US Pub 2013/0243153 -cited by applicant) and Heigl et al (US Pub 2003/0220555 -cited by applicant).
Re claim 7: Barbot/Sra disclose all features except for displaying a 3D rotatable perspective format. However, Heigl teaches of a method for cardiological examination wherein the 3D image can be rotated to allow more exact recognition of the device [0017; see the “rotated” modification]. It would have been obvious to the skilled artisan to modify Barbot/Sra, to use the display as taught by Heigl, in order to allow for more precise localization of the device in the image.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 

Claims 1, 9, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 23, and 29 of U.S. Patent No. 10,561,380 in view of Sra et al (US Pub 2013/0243153 -cited by applicant). ‘380 features a method for generating and displaying a 3D visualization including placing, inflating and positioning the balloon ,determining a 3D location and orientation of the balloon, inserting a 3D balloon model into the space to generate the visualization, and displaying the visualization. ‘380 features capturing a burst of first view and second view 2D images, but does not feature generating a 3D image using a 3D imaging system. However, Sra teaches of automatically determining device location and orientation used fluoroscopy wherein a 3D image of the region is generated using a 3D medical imaging system [0026, 0106; see the deriving of 3D spatial coordinates using a 3D imaging system]. It would have been obvious to the skilled artisan to modify ‘380, to use the 3D imaging system as taught by Sra, in order to provide for enhanced images for performing the ablation procedure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793